PER CURIAM:
Charlayne A. Crawford appeals the district court’s order dismissing her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Crawford v. Buncombe County Dep’t of Social Servs., No. 1:05-CV-355 (W.D.N.C. Jan. 11, 2006); Crawford v. Buncombe County Dep’t of Social Servs., No. l:05-CV-355 (W.D.N.C. Dec. 13, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED